

	

		III

		109th CONGRESS

		1st Session

		S. RES. 137

		IN THE SENATE OF THE UNITED STATES

		

			May 12, 2005

			Mr. Corzine (for himself,

			 Mr. Lautenberg, Mr. Bingaman, Mr.

			 Dodd, Mr. Feingold,

			 Mr. Inouye, Mr.

			 Durbin, Mr. Kerry,

			 Mr. Kennedy, and

			 Mrs. Boxer) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Designating May 1, 2005, as National

		  Child Care Worthy Wage Day.

	

	

		Whereas

			 approximately 14,000,000 children are in out-of-home care during part or all of

			 the day so that their parents may work;

		Whereas the turnover rate of

			 early-childhood educators is approximately 30 percent per year because low

			 wages and a lack of benefits make it difficult to retain high-quality

			 educators;

		Whereas research has demonstrated that

			 young children require caring relationships and a consistent presence in their

			 lives for their positive development;

		Whereas the compensation of early-childhood

			 educators should be commensurate with the important job of helping the young

			 children of the United States develop the social, emotional, physical, and

			 intellectual skills they need to be ready for school;

		Whereas resources may be reallocated to

			 improve the compensation of early-childhood educators to ensure that quality

			 care and education are accessible for all families; and

		Whereas the Center for the Child Care

			 Workforce and other early childhood education organizations recognize May 1st

			 as National Child Care Worthy Wage Day: Now, therefore, be it

		

	

		That the Senate—

			(1)designates May 1,

			 2005, as National Child Care Worthy Wage Day; and

			(2)calls on the

			 people of the United States to observe National Child Care Worthy Wage Day

			 by—

				(A)honoring

			 early-childhood educators and programs in their communities; and

				(B)working together

			 to resolve the early-childhood educator compensation crisis.

				

